THE   R      ORNEY             GENERAL
                               OF      TIlTEms
                              AUSTXN    ~.TEXAS

  WI&     WILSON
A-ORNEY      GENERAI.            .hly 20, 1960

          Mr. Lewis M. Iioppock,D.C.S.
          Secretary-Treasurer
          State Board of Chiropody Examiners
          P. 0. Box 3315
          Temple, Texas
                                 Opinion No. WW-885
                                 Re:    May an individual, licensed
                                        by the State Board of Chirop-
                                        ody Examiners legally use the
                                        word "podiatrist" following
                                        his name in connection with
                                        the professional use of his
                                        name on any sign, pamphlet,
          Dear Mr. Hoppock:             stationery, etc.
               Your request for an opinion from this office invol-
          ves two questions, the first of these is:
                    (1) Whether an individual licensed
               by the State Board of Chiropody Examiners
               may legally use the word "podiatrist"
               following his name in connection with the
               professional use of his name on any sign,
               pamphlet, stationery, letterhead, signa-
               ture, office door, directories, etc.
               Article 4567, Vernon's Civil Statutes, as emended
          by Acts 52nd Legislature, 1951, chapter 132, page 219,
          &I1, states that:
                    "Any person shall be regarded as prac-
               ticing chiropody within the meaning of this
               law, and shall be deemed and construed to be
               a chiropodist, who shall treat or offer to
               treat any disease or disorder, physical in-
               jury or deformity, or ailment of the human
               foot by any system or method and charge
Mr. Lewis M. Hoppock, D.C.S., Page 2 (Ww-885)

    therefor, directly or indirectly, money
    or other compensation or who shall pub-
    licly profess or claim to be a chiropod-
    ist, podiatrist, pedicurist, foot spec-
    ialist, doctor or use any title, degree,
    letter, syllable, word or words that
    would tend to lead the public to believe
    such person was a practitioner authorized
    to practice or assume the duties Incident
    to the practice of chiropody."
     Section 3, Article &gOe, Vernon's Civil Statutes,
as emended Acts 52nd Legislature, 1951, chapter 154,
page 254, provides in part as follows:
         "Every person licensed to practice
    the healing art heretofore or hereafter
    by..   . the State Board of Chiropody
    Examiners . . . shall In the profession-
    al use of his name on any sign, pamphlet,
    stationery, letterhead, signature, or on
    any other such means of Identification,
    written or printed, designate in the manner
    set forth in this Act the system of the
    healing art which he Is by his license
    permitted to practice. The following are
    the legally required identifications, one
    of which must be used by practitioners of
    the healing art:


          "(6) If licensed by the State Board
     of Chiropody Examiners; chiropodist; doc-
     tor, D.S.C.; doctor of surgical chiropody;
     D.S.C."
     39 Tex. Jur. "Statutes", Section 90, Page 166, states
as follows:
          "'The Intention of the Legislature
    in enacting a law is the law itself,'
    'the essence of the law,' and 'the spirit
    which gives life' to the enactment. Hence,
    the aim and object of construction is to
    ascertain and enforce the legislative in-
    tent, and not to defeat, nullify or thwart
    it. "
Mr. Lewis M. Hoppock, D.C.S., Page 3 (W-885)

It Is settled that the statutes must be construed so
as to glve,effect to the legislative intent.
     In looking at the legislative history of Articles
4567 and 4590e (3) (6), it will be found that the Leg-
islature emended Article 4567 and later enacted Article
4590e   (3)   (6).

         "Where statutes relating to the same
    subject matter were enacted at the same
    session,of the Legislature, it is presum-
    ed that they were actuated by the same
    policy and imbued with the same spirit, and
    In ascertaining legislative Intent they will
    be read together as thounh thev were embrac-
    ed in one &t       " Garrett ;. Mercantile
    Nat. Bank at Dalia;, etal,
    168 S.W. 2d o3b (1943).
     Further, it is a well settled rule that statutes
relating to the same subject matter "should be con-
strued together and when one statute deals with the
subject In general terms and another deals with a part
of the subject in a more detailed way" the latter will
control. Culver, et al v. Mlears, et al, 220 S.W.2d
200 (Civ. App. 1949).
     It is abundantly clear that the intention of the
Legislature was to limit those licensed under Article
4590e (3) (6) to the use of one of the legally requir-
ed Identifications set out therein, and hence it Is
the opinion of this Department that an individual
licensed by the State Board of Chiropody Examiners may
not legally use the word "podiatrist" following his
name in connection with the professional use of his
name on any sign, pamphlet, stationery, etc.
     Your second question involves:
          (2) Whether the State Board of
     Chiropody Examiners has the authority
     to admit to its examination or to ll-
     tense an individual upon whom has been
     conferred a degree other than Doctor of
     Surgical Chiropody?
     Article 4570 provides in part:
          "All applicants for license to prac-
     tice chiropody in this State, not otherwise
                                                       .    -




MP.   Lewis   M. Hoppock, D.C.S., Page 4 (Ww-885)

       licensed under the provisions of law, . . .
       shall present satisfactory evidence of grad-
       uation from a bona fide reputable school of
       chiropody in the form of a diploma which has
       conferred the degree of Doctor of Surgical
       Chlropody. . . .'
     39 Tex. Jur. "Statutes", Section 90, Page 168,
states as follows:
             "When the intent Is plainly expressed
        in the language of a statute, It must be
        given effect without attempting to construe
        OP interpret the law.  . . .'I
     39 Tex. Jur. "Statutes", Section 17, Page 39,
states as follows:
                   A statute giving authority to
       do a p%i&lar    thing, and prescribing the
       mode of doing it, Is mandatory in the sense
       that all other modes are excluded. . . .'I
     It is our opinion that the State Board of Chiropody
Examiners may only admit to examination or license an in-
dividual upon whom a degree has been conferred of Doctor
of Surgical Chiropody from a bona fide reputable school
of chiropody.

                         SUMMARY
              The intention of the Le islature In
              enacting Article 4590e 7 3) (6) was to
              require those individuals licensed by
              the State Board of Chiropody Examiners
              to use one of the identifications set
              out therein, and the word "podiatrist"
              is not sufficient to meet the requlre-
              ments of the statute.
        (2)   The provisions of Article 4570 being
              mandatory, the State Board of Chirop-
              ody Examiners may only admit to exam-
              ination or license an Individual upon
m.    Lewis   M. Hoppock, D.C.S., Page 5 (W-885)

       whom a degree has been conferred of Doctor
       of Surgical Chiropody from a bona fide re-
       putable school of Chiropody.
                                   Yours very truly,
                                   WILL WILSON
                                   Attorney General of Texas




MJS:mm


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Joe Allen,&born
C. Dean Davis
Lawrence Hargrove
L. P. Lollar
REVIEWED FOR THE ATTORNEY GENERAL
BY:    Leonard Passmore